Citation Nr: 0025390	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  94-23 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Whether the veteran's substantive appeal following the 
statement of the case issued on February 8, 1994, was timely.

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a skin disability, including chloracne as a 
residual of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from September 1969 to March 
1971.

This appeal arose from a February 1993 rating decision which 
granted service connection for arthritis of the lumbar spine, 
assigning a 10 percent disability evaluation, effective from 
August 25, 1992, and which denied service connection for a 
cervical spine disability.  This appeal also originally arose 
from a December 1993 rating decision which denied service 
connection for a skin disability, including chloracne as a 
residual of Agent Orange exposure.

The Board of Veterans' Appeals (Board), in a decision issued 
on September 10, 1996, found that the veteran's substantive 
appeal relative to the issues of entitlement to an effective 
date previous to August 25, 1992, for the grant of service 
connection for a low back disability and an increased 
evaluation for a low back disability had not been timely 
filed; the veteran's appeal with respect to these issues was 
dismissed.  The Board also concluded that the veteran's 
claims for service connection for a cervical spine disability 
and a skin disability, including chloracne as a residual of 
Agent Orange exposure, were not well grounded.  This decision 
was appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, the Court).

By order dated November 25, 1998, the Court dismissed the 
issue of service connection for a skin disability, including 
chloracne as a residual of Agent Orange exposure, and vacated 
the Board's decision on the remaining issues, and remanded 
these matters to the Board for compliance with the 
instructions in the joint motion for remand.  The Board in 
December 1999, following review, remanded the case to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
development of the evidence and readjudication of the issues.

The veteran, in a February 1997 letter, requested that his 
claim for entitlement to service connection for a skin 
disability, including chloracne as a residual of Agent Orange 
exposure, be reopened.  In a February 1999 rating decision, 
service connection for acne vulgaris was denied.  In March 
1999 notice of disagreement the veteran stated that he 
disagreed with the decision pertaining to his case for 
chloracne due to Agent Orange exposure.  The veteran 
subsequently perfected his appeal on this issue.

In a February 2000 rating decision, service connection for a 
cervical spine disability was granted.  In that rating 
decision it was also concluded that the veteran's substantive 
appeal following the statement of the case, which addressed 
the issues of entitlement to an effective date previous to 
August 25, 1992, for the grant of service connection for a 
low back disability and an increased evaluation for a low 
back disability, issued on February 8, 1994, was not timely.  
The case was returned to the Board in May 2000 for appellate 
consideration.

The veteran's representative has raised the issue of an 
effective date previous to August 25, 1992, for the grant of 
service connection for a cervical spine disability.  This 
issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  A motion for an extension of the 60 day period for filing 
a substantive appeal was received from the veteran's 
representative within 60 days of the issuance of the February 
8, 1994, statement of the case; good cause for the extension 
was shown.

3.  In a Board decision dated in September 1996, the 
veteran's claim for entitlement to service connection for a 
skin disability, including chloracne as a residual of Agent 
Orange exposure, was denied as not well grounded.

4.  The evidence received since the September 1996 Board 
decision is new and probative to the question of whether the 
veteran has a skin disability, including chloracne as a 
residual of Agent Orange exposure, which is related to 
service.

CONCLUSIONS OF LAW

1.  The veteran's substantive appeal following the statement 
of the case issued on February 8, 1994, was timely filed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 3.109(b), 
20.303 (1999).

2.  The evidence received since the September 1996 Board 
decision is new and material; the veteran's claim for service 
connection for a skin disability, including chloracne as a 
residual of Agent Orange exposure, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1105 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timely Filed Substantive Appeal

The first issue for consideration is whether the veteran's 
substantive appeal following the statement of the case issued 
on February 8, 1994, was timely filed.  The veteran was 
advised in a March 18, 1993, letter from the RO that his 
claim for service connection for a low back disability had 
been granted with a 10 percent disability evaluation assigned 
and the effective date of his increased payments beginning 
September 1, 1992.  He was also advised that his claim for 
service connection for a cervical spine disability had been 
denied.  A notice of disagreement with respect to the 
effective date and rating assigned for his low back 
disability and with the denial of service connection for a 
cervical spine disability was received from the veteran the 
following month.  He also initiated a claim for service 
connection for a skin condition, including as a residual of 
Agent Orange exposure.

A statement of the case, dated February 4, 1994, which 
addressed the issues of entitlement to an effective date 
previous to August 25, 1992, for the grant of service 
connection for a low back disability and an increased 
evaluation for a low back disability, was issued to the 
veteran on February 8, 1994.  A March 7, 1994, letter from 
the RO advised the veteran that his claim for service 
connection for chloracne had been denied.

The veteran's representative, in a letter dated March 28, 
1994, indicated that the veteran had received the statement 
of the case, February 4, 1994, and denial of service 
connection for chloracne, March 7, 1994.  The representative 
noted that the veteran had previously been advised of the 
denial of service connection for the cervical spine 
disability and had submitted his disagreement.  It was 
requested that, prior to completion of the VA Form 9 on the 
issues of an increased rating and earlier effective date of 
the award of service connection for the low back disability, 
the veteran be provided with a supplemental statement of the 
case on the cervical spine disability and chloracne issues.  
The record shows that the RO issued a statement of the case 
on these issues on April 29, 1994, and that the veteran's 
substantive appeal was received sometime between June 3 and 
June 6, 1994.

While numerous contentions have been presented with regard to 
when the veteran actually received the February 8, 1994, 
notice, the Board finds that addressing these contentions is 
unnecessary to properly resolving this matter.  38 C.F.R. 
§ 20.303 states, in pertinent part, that an extension of the 
60 day period for filing a substantive appeal may be granted 
for good cause.  A request for such an extension must be in 
writing and must be made prior to expiration of the time 
limit for filing the substantive appeal.  The request for 
extension must be filed with the VA office  from which the 
claimant received notice of the determination being appealed 
and denial of a request for extension may be appealed to the 
Board.

The March 28, 1994, correspondence from the veteran's 
representative was apparently received in the RO within 60 
days of the February 8, 1994, statement of the case.  Rather 
than directly responding to this motion for an extension of 
time, the RO appears to have complied with the request by 
shortly thereafter issuing the second statement of the case.  
The need to have a statement of the case on the issue of 
service connection for a skin condition prior to completing a 
substantive appeal on the issues addressed in statement of 
the case issued on February 8, 1994, is unclear.  However, 
there is certainly some merit in first requesting a 
supplemental statement of the case on the issue of service 
connection for a cervical spine disability as this issue was 
simply overlooked in the preparation of the initial statement 
of the case.  The Board finds that the RO's response was a de 
facto grant of the motion for an extension of time and that, 
as the veteran's substantive appeal was received shortly 
thereafter, it must be considered as having been timely 
filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.109(b), 
20.303.

II.  New and Material Evidence

The veteran is requesting that his claim for entitlement to 
service connection for a skin disability, including chloracne 
as a residual of Agent Orange exposure, be reopened.  The 
veteran's claim for service connection for a skin disability, 
including chloracne as a residual of Agent Orange exposure, 
had been denied in the September 1996 Board decision in which 
the claimed service connection for a skin disability, 
including chloracne as a residual of Agent Orange exposure, 
was denied as not well grounded.  The evidence which was of 
record at the time of the decision included the veteran's 
service medical records, reports of VA examinations and VA 
treatment records.  In summary, these records showed that the 
veteran had not been treated for a skin condition during 
service and was not shown to have a current skin disability 
which was related to service.

Subsequent to the September 1996 Board decision denying 
service connection for a skin disability, including chloracne 
as a residual of Agent Orange exposure, an affidavit from 
[redacted] was received.  Mr. [redacted], who identified himself 
as an Army medic who served in Vietnam, related that he had 
treated the veteran for a severe case of acne vulgaris on 
numerous occasions in service.

38 U.S.C.A. § 5108 states that, if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim shall be reopened and reviewed.  
In determining whether to reopen a previously denied claim, 
the Board must first determine whether the evidence is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); see generally Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In attempting to reopen his claim, the veteran again avers 
that he developed skin problems in service.  A veteran is 
entitled to compensation for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The document which has been made part of the record since the 
September 1996 Board decision reflects that information has 
been provided in support of the veteran's contention that his 
skin problems began in service.  In sum, an analysis shows 
that the evidence submitted since the September 1996 Board 
decision is certainly new and probative.  Accordingly, the 
Board finds that new and material evidence has been submitted 
to reopen the veteran's claim for service connection for a 
skin disability, including chloracne as a residual of Agent 
Orange exposure, and the September 1996 Board decision 
denying service connection is not final.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1105.


ORDER

The veteran's substantive appeal following the statement of 
the case issued on February 8, 1994, was timely, and new and 
material evidence has been submitted to reopen the veteran's 
claim for entitlement to service connection for a skin 
disability, including chloracne as a residual of Agent Orange 
exposure.  To this extent, the appeal on these issues is 
granted.

REMAND

Once a claim for service connection has been reopened upon 
the presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Only after a determination that the claim is 
well grounded may the VA proceed to evaluate the merits of 
the claim, provided that the VA's duty to assist the veteran 
with the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991) has been fulfilled.  Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  

In a recent decision, the United States Court of Appeals for 
the Federal Circuit indicated that, in cases of a reopened 
claim, the veteran should have an opportunity to present 
evidence on the issue of well-groundedness before the 
original trier of fact, and should be provided an explanation 
under 38 U.S.C.A. § 5103(a) (West 1991) of what evidence was 
missing from the claim and an opportunity to supply such 
evidence.  See generally Winters v. Gober, No. 99-7108 (Fed. 
Cir. July 26, 2000).

In light of the Board's decision holding that new and 
material evidence to reopen the claim of entitlement to 
service connection for a skin disability, including chloracne 
as a residual of Agent Orange exposure, has been submitted, 
and that the veteran's substantive appeal following the 
statement of the case issued on February 8, 1994, was timely 
filed, the case must be returned to the originating agency 
for de novo review of each of the claims.

It is herein noted that, pursuant to the decision in 
Fenderson v. West, 12 Vet. App. 119 (1999), the issue of an 
increased evaluation for a low back disability must now be 
addressed with respect to the propriety of the 10 percent 
disability evaluation for the low back disability by 
consideration of a staged rating.  Accordingly, this case 
will be REMANDED to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his skin and 
low back disabilities since service.  
After securing the necessary release, the 
RO should obtain the records not already 
secured from the medical care providers.  
All documents obtained should be 
associated with the veteran's claims 
file.

2.  Thereafter, the veteran should be 
afforded a VA examination by an orthopedist 
to determine the current extent and severity 
of the veteran's service-connected arthritis 
of the lumbar spine.  All necessary tests 
and studies should be accomplished, and all 
clinical manifestations should be reported 
in detail.  The examining orthopedist should 
identify the limitation of activity imposed 
by the disabling condition, viewed in 
relation to the medical history, considered 
from the point of view of the veteran 
working or seeking work, with a full 
description of the effects of disability 
upon his ordinary activity.  An opinion 
should be provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
REMAND, must be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

3.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claim for 
service connection for a skin disability, 
including chloracne as a residual of 
Agent Orange exposure, by considering all 
the evidence of record.  The RO should 
also review the veteran's claims for an 
effective date previous to August 25, 
1992, for the grant of service connection 
for a low back disability, and the 
propriety of the 10 percent disability 
evaluation for a low back disability, 
taking into consideration both Fenderson 
and DeLuca.  If any determination made is 
unfavorable to the veteran, a 
supplemental statement of the case that 
sets forth the evidence received since 
the most recent statements of the case 
addressing these issues should be 
provided to the veteran and his 
representative.  They should be afforded 
the appropriate period of time in which 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this REMAND is to obtain clarifying 
information and afford the veteran due process.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 


